    Case 3:19-cv-01541-RBM Document 22 Filed 09/14/20 PageID.1001 Page 1 of 1




                         United States District Court
                           SOUTHERN DISTRICT OF CALIFORNIA


Hiepduc To
                                                           Civil Action No.     19-cv-01541-RBM

                                             Plaintiff,
                                      V.
Andrew Saul, Commissioner of Social                          JUDGMENT IN A CIVIL CASE
Security


                                           Defendant.


Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
or heard and a decision has been rendered.

IT IS HEREBY ORDERED AND ADJUDGED:
(1) Plaintiffs Merits Brief is DENIED; (2) Defendant's Cross-MSJ is GRANTED; and (3) the ALJ's
 decision is AFFIRMED.




Date:          9/14/20                                        CLERK OF COURT
                                                              JOHN MORRILL, Clerk of Court
                                                              By: s/ M. Exler
                                                                                     M. Exler, Deputy
